DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in several places throughout the specification (e.g. pages 1,11) the applicant uses “inches” instead of feet.  For example, on page 11, paragraph 0073, the applicant refers to a “53-inch container.”  The examiner assumes the applicant mean 53-foot container.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement of claim 6 wherein the middles frame beam is fixed to the bottom of the supporting structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the claim recites, “wherein each sheet assembly is transported in the form of loose parts.” It is unclear what structural limitations are imparted or intended by the above phrase.  The claim is a product claim so the phrase shall be interpreted as a product by process limitation.  But it is not clear what structural limitations, if any, are actually required by the phrase.  Clarification and/or correction is required.
	Regarding claim 3: the claim recites, “wherein the side panel sheet assembly is integrally connected and foamed together.” It is unclear if the applicant actually means “foamed together” or if it is a typo and the mean, “formed together.”  Clarification and/or correction is required.
	Regarding claim 4: “the track” lacks proper antecedent basis. The examiner assumes the applicant means, “each of the tracks.”
	The claim recites, “wherein the projection of the middle frame column on the inner lining boar of the side panel sheet assemblies intersect with the track.”  There does not appear to be any physical intersection between the middle frame column and the track.  The examiner assumes “the projection of the middle frame” is in reference to a mathematical or geometric projection.  But the applicant is required to provide clarification and/or correction.
	Regarding claim 6: the claim uses the phrase. “foamed together” it is not clear if this is a typo and the applicant meant “formed together.” Correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US 3,515,303).


    PNG
    media_image1.png
    529
    707
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    654
    801
    media_image2.png
    Greyscale

Regarding claim 1: the above §112 discussion is incorporated herein. Robertson discloses a reefer container (fig 1, title) comprising a bottom panel sheet assembly (called put above as “Bottom), two side panel sheet assemblies (called out above as “side”), a top panel sheet assembly (called out above as “top”), a front wall sheet assembly (called out as “front”), and a rear wall sheet assembly (called out as “rear”); wherein the sheet assemblies enclose together to form a closed hexahedral box (fig 1); wherein each of an inner side of the side panel sheet assembly and an inner side of the top panel sheet assembly has an inner lining board (19, fig 2; col. 1 ll. 60-62; col 2 ll. 1-7; col. 3 ll. 35-37), and sequentially abut against each other in the box (fig 1); and wherein each of the bottom panel sheet assembly, the top panel sheet assembly and the side panel sheet assembly has an integral foaming insulation layer (17, fig 2; 29 fig 3; col. 1 ll. 47-53).
   	With respect to the limitations that each sheet assembly is transported in the form of loose parts and the inner lining boards are integrally formed boards; these are product by process limitations; the claimed limitation does not define a structure that is distinguished from the end product of the invention disclosed by Robertson.  Therefore, the claim is anticipated by the teachings of Robertson.
	Regarding 2: Robertson, as applied above, discloses wherein the top panel sheet assembly has a middle frame lintel board (called out in above figure), each of the sheet assemblies have a middle frame column (called out in above figure), and the bottom panel sheet assembly has a middle frame beam (called out in above figure); wherein the middle frame lintel board, the middle frame column and the middle frame beam are correspondingly arranged to correspondingly enclose on the outer side of the box (they are outside of the inner liners, figs 1, 2, and 3).
	Regarding claim 3: Robertson, as applied above, discloses wherein the side panel sheet assembly further comprises a side wall board (14, fig 2) vertically arranged, and located on the outer side corresponding to the inner lining boards, wherein the middle frame column is vertically arranged and fixedly connected to the side wall board (figs 1 and 2), wherein the side panel sheet assembly is integrally connected and foamed together (foam insulation fill the space between 19 and 14, fig 2; see above §112 discussion), and an insulation layer (18, fig 2) is correspondingly formed between the side wall boards and the corresponding inner lining board.
	Regarding claim 6: Robertson, as applied above, discloses wherein the bottom panel sheet assembly further comprises an upper floor (12, figs 1 and 3), a lower floor (40, fig 3) and a supporting structure (i.e. beams 1, 11, fig 3), and the lower floor is fixedly connected below the upper floor (fig 3) and is arranged apart from the upper floor, wherein the supporting structure is arranged at the bottom of the lower floor (fig 3), wherein the middle frame beam is fixed to the bottom of the supporting structure (as shown in fig 1), wherein the bottom panel sheet assembly is integrally connected and foamed together (foam insulation fill the space between 12 and 40, fig 3; see above §112 discussion), and the insulation layer (29, fig 3) is correspondingly formed between the upper floor and the lower floor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson, as applied to claim 3 above, in view of Moore (US 2021/0237638).
Regarding claim 4: see the above §112 discussion. Robertson, as applied above, does not disclose wherein tracks are correspondingly arranged on the inner sides of the inner lining boards of the two side panel sheet assemblies, and [each track] is an integrated structure and extends along the length direction of the side panel sheet assembly, wherein the projection of the middle frame column on the inner lining board of the side panel sheet assemblies intersect with the track.
Moore, however, discloses a very similar cargo container (10, fig 1) with tracks (i.e. horizontal tracks 112B, fig 2, ¶0011) correspondingly arranged on the inner sides (104, fig 2) of the two side panel sheet assemblies (14), and [each track] is an integrated structure and extends along the length direction of the side panel sheet assembly (fig 3, ¶¶0011,0017).  Moore discloses that the tracks (112B) include openings (176, fig 3) providing access to a logistic fitting accommodation area (¶0017).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Robertson to include tracks on the inner liner boards of the two side panel sheet assemblies, as taught by Moore, so as to provide an accessible logistic fitting accommodation area.  Such an area could be advantageously used to secure cargo within the container.
When combined the projection of the middle frame column on the inner lining board of the side panel sheet assemblies would intersect with the track, because the track of Moore is shown to run the length of the side wall (fig 2), which would intersect with the projection of the middle frame column (see the above §112 discussion). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson, as applied to claim 6 above, in view of Kulas (US 2012/0011785).
Regarding claim 7: Robertson, as applied above discloses wherein the bottom panel sheet assembly further comprises an isolation rib (26, fig 3; col. 3 ll. 64-64) is located at an interval between the upper floor and the lower floor and is connected to the upper floor (fig 3). 
Robertson discloses all of the limitations except that the isolation rib is connected to the upper floor by fasteners. Kulas, however, discloses a container flooring system wherein an upper floor (18, fig 7; ¶0043) is connected to a support rib (20, fig 7) by fasteners (72, fig 7).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Robertson to that the isolation rib is connected to the upper floor by fasteners, as taught by Kulas, because it is a known a useful way of securing a container floor to its support.
Allowable Subject Matter
Claims 5 and 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190275963 discloses a reefer trailer insulation shield
US 20140224791 discloses a reinforced intermodal container
US 7288192 discloses a container with a multilayer wall
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733